Order entered November 25, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01497-CV

         IN RE J.H. WALKER, INC. D/B/A J.H. WALKER TRUCKING, Relator

                  Original Proceeding from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-12-00661

                                            ORDER
                         Before Justices Bridges, Lang-Miers and Evans

       Before the Court is relator’s emergency motion for temporary relief requesting a stay of

the December 1, 2014 trial setting. We GRANT the motion and ORDER trial of this case

STAYED until further order of this Court. We ABATE the mandamus proceeding pursuant to

rule 7.2(b) of the Texas Rules of Appellate Procedure. This case is removed from the Court’s

active docket until further order of this Court to allow the successor judge to reconsider the

ruling of the trial court. The parties shall timely notify this Court of all events affecting the

status of this case, including when the successor judge has ruled in accordance with rule 7.2(b).

The parties shall file either a status report or a motion to dismiss by February 16, 2015.


                                                       /s/    DAVID L. BRIDGES
                                                              JUSTICE